*856OPINION.
Lansdon:
The evidence fails to convince us that the petitioner’s rooms in the hotel and the meals furnished himself and wife were solely for the convenience of his employer. The record discloses that there was an assistant manager of the hotel and does not show that the wife of the petitioner rendered any service for the convenience of the hotel. Except in the case of a minister of the gospel, there is no provision in the Revenue Act of 1921, which is the law applicable here, for excluding from income the reasonable value of meals and lodging received in addition to cash compensation. To allow the claim of the petitioner would in effect permit him to deduct his personal living expenses from his gross income. The action of the Commissioner in adding the reasonable value of the rooms and meals supplied to the petitioner by the hotel company is approved.

Judgment will be entered for the respondent.